DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 05/04/2021, is acknowledged. Applicant's amendment of claims 1, 2, 5, and 11, and cancellation of claim 4 filed in “Claims” filed on 05/04/2021 with the same reply, have been entered by Examiner. 
This office action considers claims 1-3 and 5-14 pending for prosecution, wherein claims 7-10 and 12-14 have been withdrawn from consideration, and claims 1-3, 5-6, and 11 are presented for examination.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon further consideration, the Examiner finds that the withdrawn claims 7-10 and 12-14 can be allowed under the rejoinder principle. Therefore, the Examiner withdraws the “Requirement for Restriction/Election" filed on 09/02/2020 and the non-elected claims 7-10 and 12-14 are entered. Authorization for this examiner’s amendment was given via a phone call with Attorney Bradford Fritz Reg. No: 63,406 on 05/06/2021.

Reason for Allowances
Claims 1-3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: 
“wherein at least one of the plurality of convex portions includes a bottom surface portion and a side surface portion, wherein the second emitting material layer is located between the first emitting material layer and the first electrode, wherein a distance from the second electrode to the second emitting material layer in the plurality of convex portions is determined by a following equation:   
    PNG
    media_image1.png
    14
    265
    media_image1.png
    Greyscale
where L2 is a distance from the second electrode to the second emitting material layer in the plurality of convex portions, D2 is a distance from the second electrode to the second emitting material layer in the plurality of concave portions, and 0 is an angle of a tangential line of the side surface portion with respect to the bottom surface portion”, as recited in Claim 1, in combination with the remaining limitations of the claim.	Claims 2-3 and 5-14 are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Lee (US 20080122347 A1; hereinafter Lee) “ORGANIC LIGHT EMITTING DEVICE WITH INCREASED LUMINSCENCE”.
Hwang et al. (US 20090206733 A1; hereinafter Hwang) “ORGANIC LIGHT EMITTING DIODE DISPLAY AND METHOD OF MANUFACTURING THE SAME”.
Choi et al. (US 20140346449 A1; hereinafter Choi) “ORGANIC LIGHT EMITTING DIODE DISPLAY AND METHOD FOR MANUFACTURING THE SAME”.	
Prior Art Lee teaches an organic light emitting device ([0003]), wherein (Fig. 1+; [0034+]) a substrate; a first signal line formed on the substrate; a second signal line formed perpendicularly to the first signal line; a plurality of thin film transistors formed on the substrate and electrically connected to the first and second signal lines; a first passivation layer formed on the thin film transistors and having a concavo-convex surface; a first electrode formed on the first passivation layer; a partition formed on the first electrode and having an opening extending to the first electrode; a light emitting member formed on the first electrode and in the opening; and a second electrode formed on the light emitting member, wherein refractive indices of the light emitting member and the first passivation layer are different, and refractive indices of the first passivation layer and the first electrode are different. But, Prior Art Lee does not expressly teach wherein at least one of the plurality of convex portions includes a bottom surface portion and a side surface portion, wherein the second emitting material layer is located between the first emitting material layer and the first electrode, wherein a distance from the second electrode to the second emitting material layer in the plurality of convex portions is determined by a following equation:   
    PNG
    media_image1.png
    14
    265
    media_image1.png
    Greyscale
where L2 is a distance from the second electrode to the second emitting material layer in the plurality of convex portions, D2 is a distance from the second electrode to the second emitting material layer in the plurality of concave portions, and 0 is an angle of a tangential line of the side surface portion with respect to the bottom surface portion (claim 1).
Prior Art Hwang teaches an organic light emitting diode display and a method of manufacturing the same ([0003]), wherein (Fig. 1+; [0074+]) an organic light emitting diode (OLED) display device comprising a plurality of pixels, the display device comprising: a first electrode; a second electrode which is opposite to the first electrode; an emission layer which is disposed between the first electrode and the second electrode; a semi-transparent member which forms a microcavity together with the second electrode; and an overcoating film that is positioned under the semi-transparent member, wherein the pixel includes embossings formed in a surface of the semi-transparent member, the embossings forming a flexural surface having a tilt angle, where light which is emitted from the organic emission layer 370 is discharged to the outside after sequentially passing through the pixel electrode 191G, the overcoating film 180, the green filter 230G, and the substrate 110. The discharged light forms a predetermined angle .theta..sub.G from light which is vertically emitted to the substrate 110. Due to the tilt angle .theta..sub.G of the embossings, the path difference of light in Hwang does not expressly teach wherein at least one of the plurality of convex portions includes a bottom surface portion and a side surface portion, wherein the second emitting material layer is located between the first emitting material layer and the first electrode, wherein a distance from the second electrode to the second emitting material layer in the plurality of convex portions is determined by a following equation:   
    PNG
    media_image1.png
    14
    265
    media_image1.png
    Greyscale
where L2 is a distance from the second electrode to the second emitting material layer in the plurality of convex portions, D2 is a distance from the second electrode to the second emitting material layer in the plurality of concave portions, and 0 is an angle of a tangential line of the side surface portion with respect to the bottom surface portion (claim 1).
Prior Art Choi teaches an organic light emitting diode display and a method for manufacturing the same, and more particularly, to an organic light emitting diode display and a method for manufacturing the same with improved viewing angle ([0003]), wherein (Fig. 1+; [0042+]) a substrate; a planarization layer on the substrate and comprising an uneven pattern on a top surface thereof; a first electrode on the planarization layer; an emission layer on the first electrode; and a second electrode on the emission layer, wherein the uneven pattern is defined by a plurality of strip lines respectively having different thicknesses and widths, and a thickness of a strip line of Choi does not expressly teach wherein at least one of the plurality of convex portions includes a bottom surface portion and a side surface portion, wherein the second emitting material layer is located between the first emitting material layer and the first electrode, wherein a distance from the second electrode to the second emitting material layer in the plurality of convex portions is determined by a following equation:   
    PNG
    media_image1.png
    14
    265
    media_image1.png
    Greyscale
where L2 is a distance from the second electrode to the second emitting material layer in the plurality of convex portions, D2 is a distance from the second electrode to the second emitting material layer in the plurality of concave portions, and 0 is an angle of a tangential line of the side surface portion with respect to the bottom surface portion (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898